Citation Nr: 1336942	
Decision Date: 11/14/13    Archive Date: 11/26/13

DOCKET NO.  06-04 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection residuals of left hip injury. 

3.  Entitlement to service connection for loss of visual acuity of the right eye. 

4.  Entitlement to service connection for tinnitus.  

5.  Entitlement to an initial rating higher than 30 percent for status post right eyelid scar. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel


INTRODUCTION

The Veteran had active service from November 1980 to November 1986.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California. 

The Veteran was afforded videoconference hearings before the undersigned Veterans' Law Judge in July 2013.  A transcript of that hearing is of record.  

A review of the Virtual VA and VBMS paperless claims processing systems does not reveal any additional documents pertinent to the present appeal.

Although the Veteran initially filed a claim for PTSD, the Board has restyled the issue to include any potentially relevant psychiatric claims raised in the record, which includes PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The issues of entitlement to service connection for acquired psychiatric disorder to include PTSD and residuals of left hip injury are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Loss of visual acuity of the right eye was initially demonstrated many years after service discharge and has not been shown by competent clinical, or competent and credible lay evidence to be causally related to the Veteran's active service.  

2.  Tinnitus was initially demonstrated many years after service discharge and has not been shown by competent clinical, or competent and credible lay evidence to be causally related to the Veteran's active service.  

3.  Status post right eyelid scar is not manifested visible or palpable tissue loss, gross distortion or asymmetry, nor is there a showing of four or more characteristics of disfigurement.


CONCLUSIONS OF LAW

1.  The criteria for service connection for loss of visual acuity of the right eye are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.159, 3.303 (2013).

2.  The criteria for service connection for tinnitus are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.303.

3.  The criteria for an initial rating in excess of 30 percent for status post right eyelid scar are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. § 4.118, Diagnostic Code 7800 (2008).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met with regard to the issues decided herein.  There is no issue as to providing an appropriate application or the completeness of the application.  By correspondence dated in February 2004, August 2007, and June 2008, VA advised the Veteran of the information and evidence needed to substantiate the claim.  The letters provided notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The Veteran was provided information regarding the assignment of disability ratings and effective dates.  The appeal was most recently readjudicated in the February 2013 supplemental statement of the case. 

VA has also satisfied its duty to assist.  The Veteran has been afforded VA compensation examinations, and the claims folder contains service treatment records, VA medical records and identified private medical records.  No additional pertinent records are shown to be available, and the appellant does not argue otherwise.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim.  No further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2) ; 38 C.F.R. § 3.159(d).  Accordingly, the Board will address the merits of the claim.

Service Connection

The Veteran appeals the denial of service connection for loss of visual acuity of the right eye and tinnitus.  Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service treatment records reveal that in March 1984 all purpose detergent on board the ship fell into the Veteran's right eye.  He washed it out with water.  Vision was 20/20 bilaterally.  Studies revealed no corneal abrasion.  He was to rest the eye for two days and return if he had blurring in the eye. 

The reenlistment separation examination of May 1984 revealed normal clinical findings for the eyes and ears.  At that time, the Veteran denied ear trouble but noted right eye history.  No sequale was noted aside the report of history.  The September 1984 extension examination revealed normal clinical findings for the eyes and ears.  At that time, the Veteran denied a history of eye and/or ear trouble.  The July 1986 separation examination revealed normal clinical findings for the ears and eyes, and the denial of ear and/or eye trouble by the Veteran.  His near and distant vision for the right eye was also 20/20.  

In an August 1999 eye examination, it was noted that there was no history of eye injury or eye disease. His last eye examination was in 1986 at that time.  During the May 2004 VA examination, the Veteran reported an onset of right sided tinnitus the year prior.  Based on audiometric configuration, case history and claims file review, the VA examiner opined that it was not likely that the claimed tinnitus began with noise exposure in the military.  Tinnitus, she stated, appears to be more like normal occurring tinnitus rather than noise induced.   

Through various statements the Veteran claims that during service all purpose detergent fell into his eyes.  He went to the hospital and was treated by washing it out for 15 minutes.  After he left the hospital he said he still had pain in his right eye because of the detergent.  He claims his eye swelled and was painful for the next few days.  He claims right eye problems since that time.  

Based on the evidence of record, the Board finds that the preponderance of the most probative evidence is against entitlement to service connection for tinnitus and loss of visual acuity of the right eye.  To that end, service treatment records are negative for any diagnoses, treatment and/or complaints for tinnitus and/or loss of visual acuity of the right eye.  The July 1986 separation examination revealed normal clinical findings for the ears and eyes, and the Veteran's denial of ear and/or eye trouble.  

To the extent that the Veteran was treated in March 1984 when all purpose detergent got into his right eye and he was involved in a motor vehicle accident in March 1985 which scarred his right eyelid, any right eye problems incurred during those times resolved prior to service separation.  To that end, the July 1986 separation examination revealed normal clinical findings for the eyes, the Veteran's near and distant vision for the right eye was 20/20 and he denied eye trouble at that time.  Furthermore, when examined in August 1999, approximately 13 years post service, there was no history of eye injury or eye disease noted.  

A review of the record discloses that the Veteran's disabilities first manifested years post service.  The passage of many years between discharge from active service and the medical documentation of a claim disability is a factor that weighs against a claim for service connection.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000). 

The claims folder does not contain any competent evidence relating the Veteran's disabilities to service.  The Board has reviewed all service treatment records, all VA medical records of file and private treatment records.  These records do not include any opinion linking the Veteran's disabilities to service.  Rather, the VA examiner opined that it was not likely that the claimed tinnitus began with noise exposure in the military.  She reasoned that the tinnitus appears to be more like normal occurring tinnitus rather than noise induced.  The Board finds that the medical opinion rendered by the VA examiner is persuasive and assigns it greater probative weight than the lay statements of record.  The opinion of the VA examiner was rendered by a medical professional with the expertise to opine on the matter at issue in this case.  The examiner addressed the Veteran's contentions and based the opinion on a review of the claims folder and examination of the Veteran.  

Furthermore, the Board notes that the Veteran has rendered inconsistent statements regarding the onset of his tinnitus.  To that end, in the May 2004 VA examination the Veteran reported an onset of right sided tinnitus the year prior.  During the October 2005 VA examination, the Veteran reported the onset of right ear tinnitus six months prior.  In February 2006 and during his hearing, however, he reported that his tinnitus started while in service.  His inconsistent statements go against his credibility and make him an unreliable historian.

In sum, the most probative evidence of record is devoid of a showing that the Veteran's tinnitus and/or loss of visual acuity of the right eye are related to service.  Hence, entitlement to service connection is denied.  In making this decision the Board notes that the Veteran is competent to report eye problems and the circumstances surrounding such.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), however, the specific issue in this case, the etiology of his eye disability, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Also, while the Veteran is competent to report ringing in his ears, the VA medical opinion is far more probative regarding the etiology of his tinnitus.  The Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b).

Ratings 

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In Fenderson v. West, 12 Vet. App. 119 (1999), the United States Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal concerning an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of the 'staging' of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-127; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  Given that the Veteran has appealed the initial evaluation assigned, the severity of his disability is to be considered during the entire period from the initial assignment of the disability rating to the present.  Fenderson.

The Veteran appeals the 30 percent rating assigned for status post right eyelid scar.  His disability is rated under Diagnostic Code 7800.  The Board initially notes that the criteria for rating scars were amended effective October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008) (codified at 38 C.F.R. § 4.118 , Diagnostic Codes 7800 to 7805 (2013)).  The amendments only apply to those claims filed on or after that date, or in claims where the Veteran specifically requests to be evaluated under the new criteria.  The Veteran's claim was filed prior to the October 2008 revision. As he has not requested consideration under the old and new criteria, the Board will evaluate his claim under the old rating criteria.  Additionally, it is noted that both criteria are very similar.

Under the prior criteria for rating the scars, DC 7800 provided for evaluation of scars of the head, face, or neck based on the degree of disfigurement that was present.  A 10 percent evaluation was for assignment with one characteristic of disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800.  A 30 percent rating was warranted for visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features, or; with two or three characteristics of disfigurement.  A 50 percent rating was warranted for visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features, or; with four or five characteristics of disfigurement.  An 80 percent rating was warranted for visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features, or; with six or more characteristics of disfigurement.  See 38 C.F.R. § 4.118 , Diagnostic Code 7800, Note (1). 

The 8 characteristics of disfigurement for purposes of evaluation under Diagnostic Code 7800 were: A scar 5 or more inches (13 or more cm.) in length; a scar at least one-quarter inch (0.6 cm.) wide at widest part; the surface contour of a scar is elevated or depressed on palpation; a scar adherent to underlying tissue; hypo-or hyper-pigmented scarring in an area exceeding six square inches (39 sq. cm.); abnormal skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); missing underlying soft tissue in an area exceeding six square inches (39 sq. cm.); and skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.). 

Based on the evidence of record, the Board finds against the claim.  In this regard, the evidence shows that the Veteran was involved in a motor vehicle accident in service which caused a laceration on the right eyelid.  During the October 2004 VA examination, it was shown that the scar did not have any contractures or keloids or any functional impairment with regard to use of the eyelid.  Examination revealed the scar was 2 x .75 cm hyperpigmented elliptical scar located in the medial aspect of the right upper lid in a vertical  plane.  There was normal muscle function and strength.  The eye examination was grossly normal.  The area was slightly depressed and mildly disfiguring but was nonulcerated and well nourished.  The scar was nontender and nonadherent.  Status post right eyelid scar was diagnosed.  While the Veteran has skin manifestations of the right eyelid, the evidence is against a finding of visible or palpable tissue loss and either gross distortion or asymmetry.  The evidence is also devoid of a showing of four or five characteristics of disfigurement.  At most, the scar is at least one-quarter inch wide at widest part and hyperpigmented.  No other characteristics of disfigurement are shown.  Based on these findings, a higher evaluation is not warranted.

While the Board finds that the Veteran has presented competent and credible testimony regarding the nature and extent of his right eyelid, neither the lay or medical evidence reflects that the requirements for a higher rating are met.  The Board has afforded greater probative value to the VA examination than the Veteran's reports of symptomatology.  The examination was conducted by a medical professional with the expertise to comment and opine on the matter at issue.  The Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the appellant or his representative, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In this case, the Board finds no other provision upon which to assign a higher rating.  Accordingly, the claim is denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, as the preponderance of the evidence is against assignment of a higher rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b). 
 
The Board considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) ; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  There are no exceptional or unusual factors with regard to the Veteran's disability.  The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.")  Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extra-schedular consideration is not warranted.

Finally, there is no evidence that the appellant is unemployable as a result of this service connected disability.  Consequently, there is no implicit claim of entitlement to a total disability rating based on individual unemployability.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). 

ORDER 

Entitlement to service connection for loss of visual acuity of the right eye is denied. 

Entitlement to service connection for tinnitus is denied. 

Entitlement to an initial rating higher than 30 percent for status post right eyelid scar is denied.  


REMAND

The Veteran appeals the denial of service connection for a left hip disability and an acquired psychiatric disorder to include PTSD.  Service treatment records reveal that the Veteran was involved in motor vehicle accident in March 1985.  According to the Veteran, he injured his right eye, left ankle, and left hip during that accident.  He claims his left hip started hurting six months after the accident and has continued.  The Veteran also alleges that his psychiatric symptoms are related to service.  In various statements and treatment records, he recalled an incident onboard ship which resulted in the death of a good friend.  He further asserts that his PTSD is due to his in service accident and chronic pain.  He contends, in part, that his disabilities were caused and/or aggravated by his service connected left ankle disability.  

Secondary service connection may be awarded when a disability is proximately due to, the result of, or aggravated by, a service-connected disease or injury.  38 C.F.R. § 3.310 (2012).  Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 the regulation concerning secondary service connection.  Since the Veteran's claim for service connection was filed before the amendment, the current version of 38 C.F.R. § 3.310 is not applicable to the claim.

The Veteran has not been afforded a VA examination in relation to his claim.  In light of the lay and medical evidence of record, the Board finds that a VA examination is warranted.  Pursuant to 38 U.S.C.A. § 5103A(d)(2) and 38 C.F.R. § 3.159(c)(4)(i), VA will obtain an examination or an opinion if it is necessary to decide the claim.  The Board finds that a VA compensation examination is needed for proper adjudication of the above claims.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA psychiatric examination to address the nature and etiology of any current psychiatric disorders.  As to each and every psychiatric disorder diagnosed at the examination, or diagnosed in the record, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's disability is related to service to include the motor vehicle accident in service and death of his friend, and/or was caused or permanently worsened (aggravated) by his service connected left ankle disability.  The claims folder must be available to the examiner.  A complete, well reasoned rationale must be provided for any opinion offered.  The examiner should reconcile any opinion with the service treatment and personnel records, any post-service diagnoses, lay statements and testimony of the Veteran.

2.  Schedule the Veteran for a VA examination to determine whether he has a left hip disability and, if so, whether his disability is related to service and/or his service-connected left ankle disability.  If a left hip disability is diagnosed the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's disability is related to service to include the motor vehicle accident and/or was caused or permanently worsened (aggravated) by his service connected left ankle disability.  The claims folder must be available to the examiner.  A complete, well reasoned rationale must be provided for any opinion offered.  The examiner should reconcile any opinion with the service treatment and personnel records, any post-service diagnoses, lay statements and testimony of the Veteran.

3. The Veteran is to be notified that it is his responsibility to report for any examination and to cooperate in the development of the claims.  The consequences for failure to report for any VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655.

4. The RO/AMC must ensure that all medical examination reports and opinion reports comply with this remand and the questions presented in the request.  If any report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.

5. Thereafter, the RO/AMC should readjudicate the claims.  If any benefit sought is not granted, the appellant and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


